Title: From George Washington to Major General William Heath, 9 February 1777
From: Washington, George
To: Heath, William



Sir,
Head quartr. Morris Town Febry 9th 1777.

I have recd your several favors of the 5th 6th & 7th Inst. What I mentioned to you in a former letter about a second Attempt on Fort Independence was intended merely as a Hint, on which You might improve if Circumstances should favr. I did not desire that it might interfere with the Order to march some of yr Division this way, unless it should be found highly practicable.
When you arrive at home, You will order such of the Massachusett’s Continental Troops as are ready, to march immediately to Tyconderoga, sending with them all the Brigadrs, in Continental Service, residing in that State—Should their quota of the 88 Batallions not be complete, & I fear they are not, you will nevertheless forward all such as are recruited, under proper Officers; permitting as many to remain as are necessary for the recruiting service.
Proper places are pointed out already to Mr Hughes at Peekskill for the public Magazines; to them all Stores of every kind must be removed—the Forage & Provisions taken by any of yr parties in the Vicinity of the Enemy should be carried to them. I am Sir Yr most Obedient Servant

Go: Washington

